Citation Nr: 1528687	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-07 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance or by reason of being housebound. 


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to June 1975.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  In February 2015, the Board remanded the matter for additional development, and it now returns for further appellate consideration.  

In addition to the paper claims file, there are relevant records associated with the Virtual VA electronic file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for compliance with the Board's February 2015 remand directives and to ensure that all necessary development is completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In remanding the case in 2015 the Board referenced the Veteran's VA Form 9.  That document was submitted in 2011, and therein the appellant requested that VA secure the last four years of his treatment records.  Hence, the Veteran specifically requested that VA secure all of the records from 2007.  Indeed, in the Board's remand the AOJ was directed to secure copies of all treatment records and associate them with the claims file.  Unfortunately, while the May 2015 supplemental statement of the case indicates that all records were reviewed by the AOJ, not all of the records identified in the supplemental statement of the case are associated with the claims file.  That is, they are not associated with either the paper claims file, Virtual VA file, or VBMS file.  As the Board cannot review VA treatment records that are not associated with the claims file, remand is necessary so that all records of pertinent treatment may be associated with the paper, Virtual VA, or VBMS file.  

If recent records indicate that the Veteran's disabilities are worsening, a new aid and attendance/housebound evaluation should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment at the San Juan VA Medical Center and Ponce Outpatient Clinic from June 2008 through January 2011 and since February 2015 and associate them with the claims, Virtual VA, or VBMS file.  

If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate such records and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then:  (a) notify the claimant of the specific records it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  Thereafter, review the treatment records.  If they indicate that the Veteran's disabilities are worsening, a new aid and attendance/housebound evaluation should be scheduled.  

3.  After completing the above and any other indicated development, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

